Citation Nr: 1241750	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  05-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the chronic residuals of a left knee meniscal tear and cruciate ligament repair, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to January 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal. 

In May 2007, April 2009, January 2010, and September 2011 the matter on appeal was remanded for additional development.  Unfortunately, this appeal must once again be remanded.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for remand: to obtain compliance with prior remand orders (Stegall violation)

In September 2011, the Board remanded this appeal for the fourth time in order to obtain an adequate VA opinion.  The opinion was to be obtained from the March 2010 VA examiner if available or another VA examination was to be scheduled.  Another VA examination was performed in October 2011, and an addendum opinion was provided by that examiner in July 2012.  Regrettably, the opinions provided by this examiner are also not satisfactory, and the appeal is again remanded so that additional opinions may be obtained.

The October 2011 examiner diagnosed degenerative joint disease of the left knee.  Based on the medical evidence, including specifically a note in 1984 of an eight year history of knee pain which would have preexisted service, he opined that there was no justification for service connection for a left knee disorder.   He stated that the diagnosis of chondromalacia of the patella in service was invalid without an MRI or an arthroscopy and should have been retropatellar pain syndrome.

The Veteran's March 1983 enlistment examination is negative for clinical findings with regard to the left knee.  Nevertheless, medical evidence dated prior to service shows that the Veteran was treated for Rickets in 1964 and in December 1975, for Osgood-Schlatter disease.  Some residual complaints of the latter were noted in March 1976.  A March 1977 X-ray showed Osgood-Schlatter disease that appeared to be quiescent.  Available pre-service treatment records do not reflect any further treatment or injury to the left knee.  The Board acknowledges that in August 1984 the Veteran complained of painful knees for the past 48 hours that he attributed to an old injury that occurred eight years prior, which would place it in 1976, before service entrance.  However, the Veteran's assessment of the etiology of his in-service knee pain is not competent evidence.  Therefore, only the Rickets and Osgood-Schlatter disease are considered pre-existing disorders for the purposes of this appeal.  Accordingly, the October 2011 opinion on direct service connection is inadequate.

Another opinion from this examiner was received in July 2012.  The examiner noted the preexisting Rickets and Osgood-Schlatter disease, indicating that the former would have contributed to the arthritis progression.  He also referenced the 1990 football injury and a finding at the December 1990 arthroscopy of a stable knee with degenerative medical meniscus.  He then stated that the patella diagnosis in service has been refuted by subsequent examinations and could not have existed in 1984.  Therefore, he opined that service did not aggravate the natural course of the left knee.  

With regard to the effect of the service-connected right knee, the October 2011/July 2012 examiner stated that the left knee disorder existed before service entrance and was not affected by the right knee.  He again noted the injury in 1990 and the contemporaneous finding of degenerative meniscus.  The examiner stated that subsequent arthritis could be "contributed," which word the Board presumes was intended to be "attributed," to the multiple arthroscopies since 1990.  He concluded that the service-connected right knee disability did not and has not contributed to the left knee disorder.  

First, it is unclear what the examiner means when he indicates that the Rickets would have contributed to the progressive arthritis.  As it reads, it appears the examiner is saying that the Rickets contributed to the current arthritis.  However, that interpretation conflicts with his opinion that the arthritis is due to the 1990 football injury.  

Second, the examiner stated that the patella diagnosis in service has been refuted by subsequent examinations and could not have existed in 1984.  The examiner provided no explanation for this statement.  If he was referring to his assessment in October 2011 that the diagnosis should have been retropatellar pain syndrome, that must be stated.  Even so, the question is whether the current disability is connected to the symptoms in service, regardless of the diagnosis assigned.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).    

Moreover, it is not clear that the examiner considered the multiple diagnoses of chondromalacia patella in the post-service record.  Even if the examiner finds that the only diagnosis contemporaneous with his examination and opinion is degenerative joint disease, as the diagnosis of chondromalacia patella was made within the appeal period, whether that diagnosis is causally or etiologically a result of military service must be addressed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If the examiner believes the post-service diagnosis was incorrect, he must provide an explanation for that opinion.  

Finally, the secondary service connection opinion rests in part on the Veteran's left knee disorder existing prior to service.  Whether the examiner was referring to the Veteran's reference in service to an injury eight years prior or to the Rickets or Osgood-Schlatter disease is not clear.  As the Veteran's statement as to etiology is not competent, the opinion must be clarified to consider only the Rickets and Osgood-Schlatter disease as preexisting.
The Board recognizes that the medical history in this case is complex.  There is evidence suggesting multiple theories of entitlement: presumptive, direct, secondary, and aggravation of a preexisting disability.  Each theory of entitlement has specific legal requirements that must be met in order for benefits to be granted.  Thus, an additional attempt to obtain adequate opinions is required.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the October 2011 VA examiner for an addendum.  If this examiner is not available, schedule another VA examination.  

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and prior VA examination reports, the examiner should address the following: 

a. Identify all diagnoses appropriate to the Veteran's left knee symptoms since he filed his claim in June 2002.  If the examiner finds that the diagnosis of chondromalacia patella assigned was not appropriate, the examiner must provided an explanation for that finding.

b. Is it clear and unmistakable that the Veteran's pre-service Rickets or Osgood-Schlatter disease of the left knee was NOT aggravated during service?  In other words, is it clear and unmistakable that pre-service Rickets or Osgood-Schlatter disease did NOT increase in severity beyond the natural progress of such disease?

The examiner must explain his comment in July 2012 that the Rickets "contributed" to the arthritis progression.  The examiner is advised that the Veteran is not competent to attribute his in-service left knee pain in August 1984 to a pre-existing injury.  The only disorders that pre-existed service for the purpose of this appeal are Rickets and Osgood-Schlatter disease.  

c. Opine as to whether it is at least as likely as not that any identified left knee disorder is a result of the injury, events, and symptoms (regardless of diagnosis) involving the left knee documented in service treatment records, or is otherwise a result of the Veteran's military service.  

d. Opine as to whether it is at least as likely as not that any identified left knee disorder is a result of aggravation beyond normal progression by the service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for the opinion and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Board is particularly interested in the rationale for any conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

2. If the October 2011 VA examiner is not available, schedule the Veteran for another VA orthopedic examination.  The examiner should be performed by a specialist in orthopedics if possible.  

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and prior VA examination reports, the examiner should address the following:

a. Identify all diagnoses appropriate to the Veteran's left knee symptoms since he filed his claim in June 2002.  If the examiner finds that the diagnosis of chondromalacia assigned was not appropriate, the examiner must provided an explanation for that finding.

b. Is it clear and unmistakable that the Veteran's pre-service Rickets or Osgood-Schlatter disease of the left knee was NOT aggravated during service?  In other words, is it clear and unmistakable that pre-service Rickets or Osgood-Schlatter disease did NOT increase in severity beyond the natural progress of such disease?  The examiner is advised that the Veteran is not competent to attribute his in-service left knee pain in August 1984 to a pre-existing injury.  The only disorders that pre-existed service for the purpose of this appeal are Rickets and Osgood-Schlatter disease. 

c. Opine as to whether it is at least as likely as not that any identified left knee disorder is a result of the injury, events, and symptoms (regardless of diagnosis) involving the left knee documented in service treatment records, or is otherwise a result of the Veteran's military service.  The examiner should specifically consider the in-service findings when rendering the opinion: August 1984 finding of bilateral chondromalacia patella; August 1984 left knee assessment of medial collateral ligament strain; August 1984 orthopedics impression of left knee mild chondromalacia patella with no evidence of medial collateral ligament strain; and the February 1986 orthopedic consultation noting that the Veteran's left knee had full flexion and extension. 

d. Opine as to whether it is at least as likely as not that any identified left knee disorder is a result of aggravation beyond normal progression by the service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for the opinion and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Board is particularly interested in the rationale for any conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


